SEABURY, J.
The action was brought to recover $200 upon an account stated. The plaintiff testified in support of this claim. The defendant contradicted this testimony. The court below has awarded judgment for the plaintiff for $100.
There is no evidence to sustain the judgment. If the plaintiff’s testimony is true, she is entitled to recover judgment for the amount stated to be due in the account. If her testimony is untrue, she has failed to establish an account stated, and her complaint should have *907been dismissed. Upon the evidence presented, there is no justification for awarding the plaintiff one-half the sum alleged to be due upon the account stated.
The judgment is reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.